COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 EL PASO COMMUNITY COLLEGE                                     No. 08-13-00258-CV
 DISTRICT,                                     §
                                                                  Appeal from the
                  Appellant,                   §
                                                                243rd District Court
 v.                                            §
                                                             of El Paso County, Texas
 ROSA GONZALEZ,                                §
                                                                 (TC#2008-3813)
                  Appellee.                    §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Cost are taxed against Appellant.

See TEX.R.APP.P. 42.1(d). This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 25TH DAY OF NOVEMBER, 2014.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.